Citation Nr: 1733882	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for benign prostatic hypertrophy (BPH).

2. Entitlement to service connection for actinic keratoses.

3. Entitlement to service connection for gout.

4. Entitlement to service connection for sleeplessness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to February 1969 in the United States Air Force. He served in the Republic of Vietnam during the month of April 1968.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The issue(s) of actinic keratoses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Benign prostate hypertrophy was not shown to have manifested during active military service and the current benign prostate hypertrophy is not etiologically related to such service; additionally, there is no current diagnosis of prostate cancer for which presumptive service connection for herbicide agent exposure can be established.

2. Gout was not shown to have manifested during active military service and the current gout is not etiologically related to such service.

3. There is no current diagnosis of a sleep disorder; additionally, symptoms of sleeplessness are fully captured in the Veteran's service connected posttraumatic stress disorder (PTSD).



CONCLUSIONS OF LAW

1. The criteria for benign prostate hypertrophy have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for gout have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

3. The criteria for service connection for sleeplessness have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B. Presumptive Service Connection for Chronic Diseases

Presumptive service connection may be granted for "chronic diseases if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation. 38 C.F.R. § 3.307 (a)(3). Gout is categorized as a chronic manifestation of "arthritis." 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a), § 4.71(a) Diagnostic Code (DC) 5017. If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

C. Presumptive Service Connection for Diseases Associated with Exposure to Certain Herbicide Agents

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, will be presumptively service connected even if there is no record of the disease in service. 38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6),(d), 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). In order to establish qualifying "[s]ervice in the Republic of Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); VAOPGCPREC 27-97.

Benign Prostate Hypertrophy (BPH)

The Veteran contends that his current BPH is the result of his service, including Agent Orange exposure during his time in Vietnam. See July 2012 NOD; see also March 2013 NOD.

The question for the Board is whether the Veteran's current diagnosis of BPH either began during active service, or is etiologically related to an in-service disease or injury. The Board finds that there is no evidence linking the Veteran's current BPH with his service. While the Veteran has not asserted service connection on a direct basis, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

With respect to element (1), a current disability, the Veteran has a diagnosis of BPH.

Private treatment records from November 2010 indicate that the Veteran has a past medical history of BPH and takes Flomax to treat the condition. Additionally, treatment records show an elevated prostate-specific antigen (PSA) levels, which were measured at 4.8. In September 2011, a prostate biopsy was performed. The results were negative for prostate cancer.

In April 2012, the Veteran was afforded a VA examination to assess his prostate condition. The examiner confirmed active BPH, but ruled out any history of prostate cancer.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records indicate that the Veteran did not manifest with BPH in service.

In February 1967, the Veteran's service treatment records were positive for urethritis with possible prostatitis; however, subsequent records indicate that the Veteran's urethritis was the result of a venereal disease and prostatitis was effectively ruled-out. His enlistment and separation examinations are negative for any conditions associated with BPH.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, BPH, has not been met. Without an in-service incurrence or aggravation of disease, service connection of BPH is not warranted on a direct basis. 38 C.F.R. § 3.303.

The Veteran's claimed BPH is not presumed to be due to herbicide agent exposure. BPH is not listed as a disease associated with exposure to certain herbicide agents. See §3.309(e). The Board notes that while the Veteran has not claimed service connection for prostate cancer, it is a condition where presumptive service connection could be established due to herbicide agent exposure. However, although the Veteran presents with BPH, elevated PSA levels, and symptoms associated with a prostate disability, biopsy results effectively ruled-out the presence of prostate cancer. The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability of prostate cancer, service connection for the condition is not warranted. 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, at 225 (1992).

In the present case, the Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current BPH is etiologically related to service. Although the Veteran is competent to report symptoms that he has experienced as a result of his BPH condition, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Since the Veteran's claim relies on the in-service incurrence or aggravation of BPH, and no occurrence of BPH was identified, his claim lacks the necessary evidence to support this element. Additionally, in the absence of a diagnosis of prostate cancer, presumptive service connection for herbicide agent exposure is not warranted. There is also no indication of a link between BPH and herbicide agent exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's mere lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Gout

The Veteran contends that his current gout is the result of his service, including Agent Orange exposure during his time in Vietnam

The question for the Board is whether the Veteran's current diagnosis of "gouty arthritis" either began during active service, or is etiologically related to an in-service disease or injury. The Board finds that there is no evidence linking the Veteran's current gout with his service. Additionally, there is no indication that the condition was "noted" in service and the record lacks a continuity of symptomatology to establish service connection for a chronic condition.

With respect to element (1), a current disability, the Veteran has a diagnosis of gout.

The Veteran's May 2010 private treatment records indicate that he was diagnosed with "gouty arthritis" in the first metatarsophalangeal joint. VA treatment records indicate that the Veteran's gout manifests with frequent flare-ups and that he takes medications to treat the uric acid build-up associated with the condition.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records indicate that the Veteran did not manifest with gout in service or within the one year presumptive period.

Review of the Veteran's service treatment records are absent for any diagnosis of treatment for gout or any arthritis conditions. His enlistment and separation examinations are negative for any such conditions.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, gout, has not been met. Without an in-service incurrence or aggravation of disease, service connection of gout is not warranted on a direct basis. 38 C.F.R. § 3.303.

Gout is considered a form of arthritis and considered a chronic disease; and therefore, service connection may be established under §3.307(a)(3) if the disease is not found in-service, but manifested to a compensable degree within one year. Additionally, service connection may be based on a continuity of symptoms under § 3.303(b), if subsequent manifestations of the same chronic disease appear at a later date. Under this provision, the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In the present case, the Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current gout is etiologically related to service. While the Veteran is competent to report symptoms that he has experienced as a result of his gout condition, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau, 492 F.3d at 1377.

The record indicates that the Veteran's gout did not manifest in-service or within one year of his separation. Since the Veteran's claim relies on the in-service incurrence or aggravation of gout, and no occurrence of hypertension was identified, his claim lacks the necessary evidence to support this element. Additionally, there is no evidence that gout, or any form of arthritis, was "noted" during service. Therefore, service connection for a chronic disease as per §§ 3.303(b) or 3.307(a)(3) is not warranted. Finally, the Veteran's claimed gout is not presumed to be due to herbicide exposure. Gout is not listed as a disease associated with exposure to certain herbicide agents. Therefore, service connection under §3.309(e) is not warranted.  There is also no indication of a link between gout and herbicide agent exposure.  See Waters, supra.  

Sleeplessness

The Veteran contends that his current sleeplessness is the result of his service, including Agent Orange exposure during his time in Vietnam.

The Board notes that during the pendency of the appeal, the Veteran was granted service connection for PTSD. See August 2013 Rating Decision. The Veteran's "sleeplessness" is a symptom that has been associated with his PTSD claim, listed as "chronic sleep impairment." There is no evidence of a distinct sleep disorder.

With respect to element (1), a current disability, the Veteran does not have a diagnosis of a sleep disorder, such as insomnia, sleep apnea, etc. His service treatment records are absent for a diagnosed sleep disorder and the enlistment and separation examinations are negative for any such conditions. The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability of a specified sleep disorder, service connection for the condition is not warranted. 38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.

The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In the present case, the Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran has a diagnosed sleep disorder. While the Veteran is competent to report symptoms of sleeplessness, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau, 492 F.3d at 1377. Additionally, his symptoms of sleeplessness have been associated with his service-connected PTSD. A separate disability rating is not warranted as the symptoms of sleeplessness would be "duplicative of or overlapping with the symptomatology" of his PTSD. Esteban, 6 Vet. App. at 262. Therefore, service connection for sleeplessness, as a separate condition, is not warranted. 


ORDER

Entitlement to service connection for benign prostatic hypertrophy is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for sleeplessness is denied.


REMAND

The Veteran's claim regarding entitlement to service connection for actinic keratoses must be REMANDED for further development.

The Veteran contends that his current actinic keratoses is the result of his service due to prolonged sun exposure while on flight-line and due to herbicide agent exposure during his time in Vietnam. He acknowledges that he did not mention any problems he had during his separation examination and did not seek treatment for the condition immediately after discharge; however, he asserts that the condition has been present since service.

The Veteran's service treatment records indicate that he was treated for urticaria in February 1967, which resolved by separation. His enlistment and separation examinations are negative for any skin conditions.

In April 2012, the Veteran was afforded a VA examination to assess his skin conditions, to include actinic keratoses. He was diagnoses with a form of papulosquamous skin disorder labelled as actinic keratoses with an onset of 2012. The record indicates that the Veteran has undergone extensive treatment for his skin, including cauterizations and topical applications. The examiner opined that the Veteran's current keratoses is less likely than not related to his in-service urticaria had resolved.

In December 2016, the Veteran was, again, afforded a VA examination to assess his skin conditions. The examiner addressed the Veteran's contentions regarding sun exposure in-service and its relationship to the Veteran's current actinic keratoses. The examiner concluded that the Veteran's current actinic keratoses is less likely than not related to his exposure to sun while on flight-line in-service. Her rationale endorsed that the separation exam was silent for evidence of complaints for skin lesions or severe sunburn in service. She noted that the total length of military service was less than 4 years, ending in February 1969, more than 40 years prior to any diagnosis of actinic keratoses. She acknowledged that the Veteran likely had some sun exposure during service, there was no evidence that the sun exposure in service resulted in actinic keratoses during service or for 4 decades after service. She concluded that the most likely etiology for the Veteran's actinic keratoses was a cumulative lifetime sun exposure without skin protection from UV light.

While the Board finds the examiner's conclusion on the Veteran's in-service sun exposure adequate, it finds that the examiner failed to address the Veteran's contentions that his current actinic keratoses is related to Agent Orange exposure that he was exposed to while stationed in Vietnam in April of 1968. Additionally, the Veteran has submitted additional dermatological treatment records, which have been part of the Veteran's c-file.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who provided the December 2016 VA examination to provide a new etiology opinion in the Veteran's claimed actinic keratoses condition. If the examiner is not available, the opinion should be completed by another examiner who is competent in the discipline of dermatology.

(i) The examiner should review the entire c-file, including the private treatment records submitted in 2017.

(ii) The examiner should then provide an opinion as to whether the Veteran's conceded Agent Orange/herbicide agent exposure caused or contributed to his claimed skin disorder.

2. Then, readjudicate the Veteran's claim of entitlement to service connection for an actinic keratoses disability.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


